Citation Nr: 1415604	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-12 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to September 1988.  He died in May 2009, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center  (RO) in Philadelphia, Pennsylvania.

A notice of disagreement was received in April 2010, a statement of the case was issued in April 2011, and a substantive appeal was received in April 2011.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death has been raised by the April 2010 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in May 2009.

2.  The immediate cause of the Veteran's death was renal cell carcinoma, with no additional immediate cause of death and no contributory cause of death.

3.  At the time of his death, the Veteran was in receipt of a 30 percent disability rating for nephritis with hypertension, a 10 percent rating for postoperative extensor tendon repair of the right thumb, and a 10 percent rating for chondromalacia patella and patellofemoral syndrome of the left knee, for a combined rating of 40 percent.

4.  The preponderance of the credible and probative evidence of record establishes that the Veteran's death was not caused or hastened by a disability incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the appellant is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In addition, specifically in the context of a § 1310 Dependency and Indemnity Compensation (DIC) claim, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a July 2009 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  This letter was sent to the appellant prior to the initial adjudication of her claim in August 2009.  The appellant was also advised of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  This letter further advised the appellant that the Veteran had been service-connected for nephritis with hypertension, chondromalacia patella and patellofemoral syndrome of the left knee, and postoperative extensor tendon repair of the right thumb during his lifetime.  This letter also provided notice of how to substantiate a DIC claim based on a previously service-connected condition and how to substantiate a DIC claim based on a condition not yet service-connected.  The July 2009 letter also advised the appellant as to the type of evidence needed to substantiate the effective date and disability rating elements of her claim, pursuant to the Court's holding in Dingess, supra.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the appellant relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.  

During the Veteran's lifetime, he underwent a VA examination in connection with a service connection claim for renal cell carcinoma in August 2008.  The appellant's contentions regarding the cause of the Veteran's death were addressed by the VA examiner in the August 2008 examination report.  The Board finds that this opinion is adequate for the purpose of determining the claim decided herein.  This report reflects that the examiner reviewed the claims folder, elicited from the Veteran his history of complaints and symptoms, and provided clinical findings detailing the examination results.  The examiner also provided the requested etiology opinion and explained the rationale for this opinion through citation to the facts of the claim and pertinent medical literature.  For these reasons, the Board concludes that the August 2008 VA examination report in this case provides an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Cause of Death

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, the evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  

Service connection may also be granted for chronic disabilities, such as malignant tumors, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(2)(3).

In the case at hand, the Veteran's death certificate reflects that he died in May 2009.  The immediate cause of the Veteran's death was renal cell carcinoma, with no additional immediate cause of death and no contributory cause of death.  

At the time of his death, the Veteran was in receipt of a 30 percent disability rating for nephritis with hypertension, a 10 percent rating for postoperative extensor tendon repair of the right thumb, and a 10 percent rating for chondromalacia patella and patellofemoral syndrome of the left knee, for a combined rating of 40 percent.  

The appellant does not contend, and the evidence does not demonstrate, that any of these three disabilities directly caused or contributed to the Veteran's death.  Furthermore, the appellant does not contend, and the evidence does not demonstrate, that the Veteran had renal cell carcinoma in service or within one year of his separation from service, or that the Veteran's renal cell carcinoma was otherwise directly related to his military service or any incident therein.  Rather, the appellant contends that there is a causal link between the Veteran's service-connected nephritis with hypertension and his renal cell carcinoma.  

The August 2008 VA examination report is the only pertinent evidence in this case that addresses whether there is a link between the Veteran's renal cell carcinoma and his nephritis with hypertension.  This examination report was produced in connection with a claim of entitlement to service connection for renal cell carcinoma that the Veteran had pursued during his lifetime.  The examination report reflects review of the claims file and interview and examination of the Veteran.  It notes that the Veteran "has a large renal cell carcinoma involving the right kidney that was diagnosed in the past year."  It was further noted that the Veteran "had a lesion removed from his brain" earlier in the year.  It was noted that the Veteran had "wide spread metastases with metastases to the liver, lungs, retroperitoneal nodes, and to the brain."  The examiner noted the Veteran's current symptoms, his pertinent history, and findings on physical examination.  The examiner opined that "[t]here is no evidence that nephritis with hypertension causes renal cell carcinoma.  He noted that "[t]here is nothing in the medical literature at this time to support the hypothesis that renal cell carcinoma is related to or could be related to nephritis.  Evidence indicates that there is an increased incidence of renal cell carcinoma with smoking and with increased weight (BMI) but not nephritis or hypertension."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the Board finds the August 2008 opinion to be highly probative.  The examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file, and he supported his opinion through citation to known medical literature, explaining that "[t]here is nothing in the medical literature at this time to support the hypothesis that renal cell carcinoma is related to or could be related to nephritis."  

The Board notes that the only contrary opinion of record comes from the appellant herself, who believes there is a link between her husband's service-connected nephritis with hypertension and his renal cell carcinoma.  In an October 2010 personal statement, the appellant mentions a September 1988 service treatment record that she believes supports her claim.  This record states that the prognosis for the Veteran's nephritis was "unclear, but may perhaps over several years, progress to end-stage renal disease- requiring hemodialysis & renal transplant."  

The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). However, as a layperson, the appellant is not competent to offer testimony on a complex medical question such as whether nephritis with hypertension caused the Veteran's renal cell carcinoma.  

The Board further notes that end stage renal disease and renal cell carcinoma are not interchangeable terms and must therefore find that the September 1988 service treatment record does not support the appellant's claim of a link between the Veteran's nephritis with hypertension and his renal cell carcinoma.  Review of the entire claims file reveals that no medical expert has opined that there was a relationship between the Veteran's nephritis with hypertension and his renal cell carcinoma.

In short, the Board finds that a preponderance of the evidence is against finding a link between a service-connected disability and the Veteran's death.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for the cause of the Veteran's death is not warranted. 
 

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


